Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated January 14, 2008 (including amendments thereto) with respect to the Common Stock of Whitney Information Network, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:December 29, 2008 KINGSTOWN PARTNERS L.P. By: Kingstown Capital Partners LLC its general partner By: /s/Michael Blitzer Michael Blitzer Managing Member KINGSTOWN CAPITAL PARTNERS LLC By: /s/Michael Blitzer Michael Blitzer Managing Member /s/Michael Blitzer MICHAEL BLITZER /s/Guy Shanon GUY SHANON KINGSTOWN CAPITAL MANAGEMENT L.P. By: Kingstown Management GP LLC its general partner By: /s/Michael Blitzer Michael Blitzer Managing Member KINGSTOWN MANAGEMENT GP LLC By: /s/Michael Blitzer Michael Blitzer Managing Member
